DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Pre-Appeals Conference Decision
	This Office Action is responding to Pre-Appeals Conference Decision recorded on 10/21/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-4, 6-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guillemet (WO 00/16725).
	Regarding independent claim 1, Guillemet discloses an adherent interface dressing comprising:
a non-adherent cohesive gel formed from a hydrophobic elastomeric matrix comprising  an elastomer, when elastomer is styrene-(ethylene/propylene)-styrene triblock elastomer (SEBS, page 2/6 in translation), and a plasticizer comprising a mineral oil (page 2/6 in translation), and 
a dispersion a small amount of hydrophilic particles of a hydrocolloid (see attached translation, page 2/6); and

wherein the flexible open-mesh fabric is a heat-set knit with weft yarns, said weft yarns being continuous multifilament yarns with non-elastic filaments (Guillemet discloses a flexible fabric with open meshes, polyester material, see Objection of the invention section on page 2/6 of attached translation), said heat-set knit exhibiting an extensibility (page 2/6 in attached translation).
Guillemet does not explicitly discloses extensibility in the transverse direction of 20% when under a load between 0.01 and 0.5 N/cm.
However, Guillemet’s fabric is marketed under the name of Marquesette (page 4/6), such fabric grades about 30 to 80 g/m2, such fabric density meets claims 12-13.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to conclude that Guillemet’s fabric necessarily exhibits extensibility the transverse direction of 20% when under a load between 0.01 and 0.5 N/cm since the grammage of Guilletmet’s fabric falls within the claimed grammage range.
Regarding claim 3, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the yarns constituting the heat-set knit are made of polyester (Guillemet discloses a flexible fabric with open meshes, polyester material, see Objection of the invention section on page 2/6).
Regarding claims 4, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the heat-set knit has a grammage of between 20 and 40 g/m2 (page 4/6 in attached Guillemet translation discloses its 2 which range meets applicant’s claimed range).
Regarding claim 6, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the mineral oil is a liquid paraffin or a mixture of liquid paraffin and of petroleum jelly (see Objection of the invention section on page 2/6 of attached Guillemet translation).
Regarding claim 7, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the elastomer is styrene-(ethylene/propylene)-styrene triblock elastomer (SEBS, pages 2/6 and 3/6 in Guillemet translation), and the plasticizer comprises 1000 to 2000 parts by weight of liquid paraffin and 0 to 400 parts by weight of medicinal petroleum jelly per 100 parts by weight of the elastomer of styrene-(ethylene/butylene)-styrene type (SEBS, pages 2/3 and 3/6 of attached Guillemet translation).
Regarding claim 8, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the hydrocolloid is sodium carboxymethylcellulose (see Objection of the invention section on page 2/6 of attached Guillemet translation).
Regarding claims 9 and 16, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the hydrocolloid is present in an amount of from 2% to 20% of the weight relative to the total weight of the hydrophobic elastomeric matrix (bottom of page 3/6 to top of page 4/6 in attached Guillemet translation).
Regarding claims 10 and 17, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the hydrophobic elastomeric matrix further comprises an active agent (Guillemet discloses an active formulation is added, see page 4/6 in attached Guillemet translation). 
Regarding claims 11 and 18, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the active agent is selected from the group consisting of an antiseptic, an antibiotic and a compound which promotes wound healing (Guillemet discloses an active agent/formulation having antiseptic properties and antibiotics, see page 4/6 in attached Guillemet translation).
Regarding claims 12, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the heat-set knit has a grammage of between 24 and 32 g/m2 (page 4/6 in attached Guillemet translation discloses its market name of Marquisette grading is about 30-80 g/m2 which range meets applicant’s claimed range).
Regarding claims 13, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the yarns constituting the heat-set knit are made of polyamide or of polyester and wherein the knit has a grammage of between 20 and 40 g/m2 (page 4/6 in attached Guillemet translation discloses its market name of Marquisette grading is about 30-80 g/m2 which range meets applicant’s claimed range).
Regarding claim 15, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, wherein the elastomer is styrene-(ethylene/propylene)-styrene triblock elastomer (SEBS, pages 2/6 and 3/6 in Guillemet translation), and the plasticizer comprises 1000 to 2000 parts by weight of liquid paraffin and 0 .

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guillemet (WO 00/16725) in view of Evans (U.S. Patent Application Publication No. US 2009/0192430).
Regarding claim 2, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims including the open-mesh fabric comprising yarns.
Guillemet reference, presented above, does not disclose yarns constituting the knit are chosen from yarns of 33 to 115 dtex comprising 12 to 36 filaments.
However, Evans discloses an analogous dressing device comprising a knitted fabric of polyester formed of yarns of in a decitex range of 30-167 and the number of filaments may be 1 and 96 (paragraph 0070).
Therefore, it would have been obvious to one skilled in the art fabricate Guillemet’s polyester fabric from yarns of in a decitex range of 30-167 and the number of filaments may be 1 and 96, taught by Evans, as such formed structures provides reinforced supporting feature against the non-adherent cohesive gel, thereby allows for conformity during application of the dressing.



s 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guillemet (WO 00/16725), in view of Scholz (U.S. Patent No. 5,512,354).
Regarding claims 5 and 14, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims including the open-mesh fabric comprising yarns.
Guillemet reference, presented above, does not disclose the heat-set knit exhibits an extensibility in the longitudinal direction of 20% when under a load between 15 and 30 N/cm.
However, column 25 lines 11-13 in Scholz discloses lengthwise (longitudinal direction)
extensibility measured under a load of 22.2 N/cm, which includes applicant’s claimed measured
load, and column 25 lines 8-10 discloses extensibility of 46.3% in length under the load of 22 N/cm.
One skilled in the art to recognized that both Guillemet and Scholzs are knitted fabric of polyester.
Therefore, it would have been obvious that upon applying 22.2 N/cm force on the Guillemet’s knitted fabric in longitudinal direction, which yields 46.3%, taught by Scholz, includes claimed 20%.

Claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guillemet (WO 00/16725) in view of Auguste (U.S. Patent Application Publication No. US 2005/0228115 A1).
Regarding claim 19, the Guillemet reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims including the hydrophobic elastomeric matrix.
Guillemet does not teach the hydrophobic elastomeric matrix further comprises 
a styrene-(ethylene/butylene) diblock copolymer.
	However, Auguste teaches an analogous hydrophobic elastic matrix/composition (paragraph 0112) in which a mixture of triblock SEBS can be cited as an example of triblock-diblock mixture (paragraphs 0104, 0106).
	Therefore, it would have been obvious to one skilled in the art to include a styrene-(ethylene/butylene) diblock copolymer in Guillemet’s hydrophobic elastomeric matrix/composition, taught by Auguste, as such blend optimize the performance of the adhesion in the gel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786